DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 April 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oner-Deliomanli (US 2007/0265364) in view of Takeuchi (US 3981830), optionally further in view of Kohlstrung (US 2015/0246646) or Frick (WO 2016/005536 A1).
	Regarding claim 10, Oner-Deliomanli teaches a baffle and/or reinforcement element for hollow structures comprising a thermally expandable composition (Abstract; paragraphs 2-5, 15 and 123). The thermally expandable composition comprises 35 to 65 wt% of a thermoplastic polymer crosslinkable by radical reaction and 2-20 wt% of azobisisobutyronitrile (AIBN) thermal expanding agent, wherein all individual amounts are based on the total composition before expansion (paragraphs 16, 18, 52-54 and 63). It is noted that AIBN is disclosed by Applicant’s Specification as an azo radical initiator. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. While Oner-Deliomanli teaches peroxide crosslinkers are preferred, it is clear that other crosslinkers such as phenols, azides, sulfur and others which are not peroxides may be used (paragraphs 54-55). Peroxides are not disclosed as being required, and thus when a non-peroxide crosslinker is used as suggested in paragraph 54, the composition is free of peroxides.
	Oner-Deliomanli differs from claim 10 in that:
i.	Oner-Deliomanli does not teach that the AIBN serves as a radical initiator for cross-linking of the thermoplastic polymer in addition to the above noted teaching of serving as a blowing agent for thermal expansion of the composition.
ii.	The claimed adhesion promoter, tackifier, antioxidant and polyacrylate ranges are addressed here.
	(i)	As noted above, Oner-Deliomanli suggests a wide range of crosslinkers and is not limited to any particular crosslinking initiator (paragraph 54). Oner-Deliomanli also suggests polyolefin as the crosslinkable thermoplastic polymer (paragraphs 15-16), and as noted above, suggests AIBN as the thermal expansion agent. In a similar composition comprising crosslinkable polyolefin with a crosslinker and a thermal expansion agent, Takeuchi teaches that AIBN may be used as both a radical crosslinking initiator and thermal expansion (blowing) agent (column 1, lines 8-9; column 2, lines 30-32, 45, 52 and 63-65; column 3, lines 9-11). In view of the teachings of Takeuchi, only the expected results of achieving the desired crosslinking and expansion have been achieved by using AIBN in a known manner, i.e. to achieve both of these functions. Oner-Deliomanli suggests the AIBN be provided in an amount of 2 to 20 wt% (paragraph 18), which substantially overlaps the claimed range of the initiator. Moreover, since Oner-Deliomanli and Takeuchi are both directed to crosslinking and thermal expansion of polyolefin compositions, there would have been a reasonable expectation of success in using the AIBN as both a crosslinker and thermal expansion agent in Oner-Deliomanli. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Oner-Deliomanli because one of ordinary skill in the art would have been motivated to use a known suitable crosslinking initiator and expansion agent, such as using AIBN for both of these functions, as suggested by the above noted teachings of Takeuchi.
	(ii)	The adhesion promoter, tackifier, antioxidant and polyacrylate are not required in view of claimed amount being as low as 0%. Alternatively, Oner-Deliomanli teaches 5-30 wt% adhesion promoter (paragraph 70) and between 0.1 and 1 wt% antioxidant, depending on the antioxidant type (paragraphs 94-100). As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Oner-Deliomanli does not teach the claimed tackifier and polyacrylate in the claimed wt% ranges. In a similar expandable element comprising a thermoplastic polymer, Kohlstrung prefers to include a tackifier at 0.2 to 25 wt% (paragraph 87). The disclosed hydrocarbon resins satisfy tackifiers and the expandable composition which preferably includes such material does not slip during curing (paragraph 88). Kohlstrung also teaches a polyacrylate with a molecular weight in the claimed range at 0.2 to 2.5 wt% for enhancing stability of the foam (paragraphs 74-81). Or in a similar expandable element comprising a thermoplastic polymer, Frick provides 2-10 wt% tackifier for facilitating a homogeneously mixed composition (page 12, lines 5-14) and 1-2.5 wt% polyacrylate with a molecular weight in the claimed range for foam stability (page 6, line 23 to page 7, line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed tackifier and polyacrylate at amounts in the respective claimed ranges in the thermally expandable composition of Oner-Deliomanli because one of ordinary skill in the art would have been motivated to use preferred additives in similar compositions, to provide a composition which does not slip during curing, and/or to enhance stability of the foam as suggested by the teachings of Kohlstrung or to achieve the above noted advantages suggested by the teachings of Frick.
	Regarding claim 16, Oner-Deliomanli teaches the element may consist essentially of the thermally expandable composition, for example shaped to be self-retaining within a cavity (paragraph 127).
	Regarding claim 17, the listed compounds are expanding agents, also known as blowing agents. As noted above, Oner-Deliomanli suggests AIBN as the expanding agent, and when using AIBN as the expanding agent, naturally other expanding agents such as those listed in claim 17 would not be used in the composition.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oner-Deliomanli and Takeuchi, and optionally further in view of Kohlstrung or Frick as applied to claims 10 and 16-17 above, and further in view of Dobashi (US 2009/0239962).
	Regarding claim 11, Oner-Deliomanli does not teach the claimed thermoplastic carrier on which the thermally expandable composition is deposited or attached. Oner-Deliomanli does teach the composition may be located in a cavity using a support (paragraph 127) but does not provide details. However, it is recognized in the art that such compositions may be provided with or without a thermoplastic carrier. See Dobashi (paragraphs 51 and 53-54). Dobashi further teaches that carriers minimize the amount of thermally expandable composition required and also facilitate directing the expandable material and prevent sagging or distortion of the expandable material during expansion (paragraph 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the element of Oner-Deliomanli because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Dobashi.

Response to Arguments
Applicant's arguments filed 16 April 2021 have been fully considered but they are not persuasive.
	Applicant’s arguments are directed to the new limitation of the initiator serving as a radical initiator for crosslinking and also as a blowing agent for thermal expansion. This new limitation has been addressed in the new grounds of rejection applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745